Name: Council Regulation (EEC) No 2027/83 of 18 July 1983 amending Regulation (EEC) No 1569/72 laying down special measures for colza, rape and sunflower seed
 Type: Regulation
 Subject Matter: plant product;  processed agricultural produce;  monetary economics
 Date Published: nan

 No L 199/ 14 Official Journal of the European Communities 22. 7 . 83 COUNCIL REGULATION (EEC) No 2027/83 of 18 July 1983 amending Regulation (EEC) No 1569/72 laying down special measures for colza, rape and sunflower seed rates and the spot market exchange rates exceeds a threshold to be determined ; Whereas it should be possible to suspend the pre ­ fixing of the differential amounts if an abnormal situa ­ tion on the financial markets in the Community threatens to create disorder in the oil-seeds market ; Whereas, in order to be able to assess the effectiveness of the measures in question, the duration of their application should be limited to one year, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1569/72 is hereby amended as follows : 1 . Article 1 is replaced by the following : 'Article 1 For colza, rape and sunflower seed harvested in the Community and processed in accordance with Article 1 of Regulation (EEC) No 1594/83 (') or exported with a refund, Member States shall levy or grant differential amounts under the conditions set out below. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1413/82 (2), and in particular Article 36 thereof, Having regard to the proposal from the Commission , Whereas Council Regulation (EEC) No 1594/83 of 14 June 1983 on the subsidy for oil seeds (3) extended the aid system to inter alia colza and rape seed incor ­ porated into animal feedingstuffs ; whereas it is there ­ fore necessary to adapt the special measures provided by Regulation (EEC) No 1 569/72 (4), as last amended by Regulation (EEC) No 1986/82 (^ to take this into account ; Whereas Regulation (EEC) No 1569/72 makes provi ­ sion for a system of differential amounts which takes account of the differences recorded between, firstly, the representative rates for the currencies of the Member States and, secondly, depending on the circumstances, the central rates or the spot market rates for the same currencies ; whereas this system does not take account of the forward exchange rates ; whereas, where the aid or refund for oil seeds is fixed in advance, failure to take account of the forward exchange rates may, in certain circumstances, create serious distortions between undertakings situated in different Member States as regards the cost of obtaining supplies of oil seeds of Community origin ; Whereas these difficulties should be alleviated by providing for the fixing of forward differential amounts which take account of the forward exchange rates for the currencies ; whereas , however, provision should be made for fixing forward differential amounts only in cases where problems may arise, that is to say, where the difference between the forward exchange (  ) OJ No L 163 , 22. 6 . 1983 , p. 44. 2 . Article 2 (2) is replaced by the following paragraphs 2 and 3 : '2. However, where the forward exchange rate for one or more currencies differs from the spot rate by at least a percentage to be determined, forward differential amounts shall be determined for the months following the current one and for which the aid or refund may be fixed in advance. In such a case, for Member States whose currencies are in the situation referred to above and, for the months following the current one, the differential amount calculated in accordance with paragraph 1 shall be adjusted to take account of the exceeding of the percentage referred to in the preceding para ­ graph . 3 . The differential amounts shall be fixed by the Commission . They shall be altered when the differences referred to in paragraphs 1 and 2 differ by one point at least from the percentage adopted for the previous fixing of the subsidy or refund.' (  ) OJ No 172, 30 . 9 . 1966, p . 3025/66 . (2) OJ No L 162, 12 . 6 . 1982, p. 6 . 3 OJ No L 163, 22 . 6 . 1983 , p. 44 . (4) OJ No L 167, 25 . 7 . 1972, p . 9 . H OJ No L 215, 23 . 7 . 1982, p . 10 . 22. 7 . 83 No L 199/ 15Official Journal of the European Communities suspend the application of paragraph 2 for the period strictly necessary and for not more than one week . This period may be extended according to the procedure provided for in Article 38 of Regula ­ tion No 136/66/EEC. In such a case, the differential amounts shall be those valid on the day on which the application for Part ID of the Community subsidy certificate is lodged or, as the case may be, the day on which customs export formalities are completed.' Article 2 This Regulation shall enter into force on the Monday following the day of its publication in the Official Journal of the European Communities. The Commission shall draw up a report and submit, where necessary, proposals with a view to amending this Regulation , in good time to enable the Council, acting on a qualified majority, to take a decision on them before 31 December 1983 . This Regulation shall apply until the entry into force of such amendment and, at the latest, until 30 June 1984. ' 3 . Article 3 shall be deleted . 4 . Article 5 is replaced by the following : ' Article5 1 . Where the subsidy or export refund is not fixed in advance the differential amounts shall be those valid on the day on which the application for Part ID of the Community subsidy certificate is lodged or, as the case may be , the day on which the customs export formalities are completed. 2. Where the subsidy or export refund is fixed in advance, the differential amounts shall be those valid :  on the day on which the application for Part AP of the Community subsidy is lodged, where the subsidy has been fixed in advance, or  on the day on which the application for the advance-fixing certificate is lodged, where the export refund has been fixed in advance . 3 . However, in the event of an abnormal situa ­ tion on the Community exchange market, in parti ­ cular where this situation threatens to disturb the market in seeds, the Commission may decide to This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 July 1983 . For the Council The President C. SIMITIS